DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/7/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





NEW REJECTIONS
Claim Rejections- 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a cosmetic composition which contains hydrogen peroxide and wherein the composition does not comprise any dye. Charrier et al. disclose 
 “Permanent dyeing processes thus consist in using, with the dye composition, an aqueous composition comprising at least one oxidizing agent, under alkaline pH conditions in the vast majority of cases. The role of this oxidizing agent is, at least in part, to degrade the melanin of the hair, which, depending on the nature of the oxidizing agent present, leads to more or less pronounced lightening of the fibres. The oxidizing agent used is generally hydrogen peroxide” (para 0005). Hydrogen peroxide degrades melanin f hair which leads to more or less pronounced lightening of the fibers. Thus, it is not clear what the metes and bounds of the claim are given that hydrogen peroxide can be considered as a “dye”. Hydrogen peroxide is a type of oxidative hair dye which conflicts with the recitation that the composition does not contain a dye. Claims 7 and 21 do not cure the deficiency of claim 1. 

Claim Rejections - 35 USC § 103
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Charrier et al. (US 2016/0151263). 
	Charrier et al. (US 2016/0151263) (hereinafter Charrier et al.) disclose keratin fiber compositions that include hydrogen peroxide, tetrasodium pyrophosphate at .04 % (phosphorous-based sequestrant comprising one or more phosphorus atoms) (abstract and example 2 composition B’). Ph of 2.2 (example 2).Tetrasodium pyrophosphate meets the structure of claim 5. The compositions include one or more thickening polymers which are chosen from polymers bearing a sugar unit (abstract). The polymer bearing a sugar unit include scleroglucan gum (abstract, para 0197-0214). The polymers bearing sugar units (e.g., scleroglucan gum) are present from .01-10 % by weight (para 0265). The thickening polymer chosen from polymers bearing sugar unit(s) is present in composition  B (para 0490). The oxidizing agent is hydrogen peroxide (para 0417-0419) and the oxidizing agent is present from amounts of 0.1 to 50 % by weight and better still from 1 to 15 % by weight relative to the weight of the composition (para 0420). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Charrier et al. such as formulations that have hydrogen peroxide (oxidizing agent), scleroglucan gum (thickening agent) and tetrasodium pyrophosphate (phosphorus-based sequestrant with one or more phosphorus atoms) in overlapping amounts to arrive at compositions yielding no more than one would expect from such an arrangement. 
Charrier et al. disclose composition B’ which include hydrogen peroxide, tetrasodium pyrophosphate and further includes thickening agents which can be in component B and selected from scleroglucan gum as discussed supra. Compositions A’ and B’ are held separate and not mixed until time of use (para 0511). Charrier et al. disclose the invention relates to a multi-compartment device comprising a first compartment containing composition (A) as described above and at least a second compartment containing composition (B) as described above, the compositions of the compartments being intended to be mixed before application to give the composition after mixing according to the invention (para 0498). Component B is an oxidizing composition. Thus, even though oxidizing dye precursors are part of one component, the composition is considered to not include a dye as the two compositions are kept separate components and not mixed until at the time of use.

RESPONSE TO ARGUMENTS 
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants state that pages 34-35 of the instant specification 
	In response, the Examiner respectfully submits that the composition as demonstrated on pages 34-35 of the instant specification is not considered to be within the scope of the claims. This composition recites scleroglucan gum at a specific amount 1.5 % without any demonstration of the lower claimed range of 0.2 % or upper amount of 5 %. The claims further recite one or more of tetrasodium pyrophosphate, etidronic acid, tetrasodium etidronate and mixtures from 0.01- 0.5 % when Table 1 requires both tetrasodium etidronate and tetrasodium pyrophosphate at amounts of 0.06 and 0.04 %. There is not showing of the lower amount 0.01 % and the upper amounts  0.5 % and the effects on the composition. Claim 1 recites hydrogen peroxide  2-20 % when the example demonstrates 4.5 %. Table II in the specification recites tetrasodium etidronate at 0.06 % without a showing of the lower and upper range points of 0.01 % and 0.5 %. The hydrogen peroxide is 12 % when the claims recite 2-20 % and the scleroglucan gum is 1.5 % when the claim recites a range of 0.2-5 %. The claims are not regarded to be within the scope of the examples of the specification. 
	Applicants argue that the compositions do not undergo a period of storage but is directly applied to the hair. 
In response, the Examiner respectfully submits that Charrier et al. disclose the invention relates to a multi-compartment device comprising a first compartment containing composition (A) as described above and at least a second compartment containing composition (B) as described above, the compositions of the compartments being intended to be mixed before application to give the composition after mixing according to the invention (para 0498) and thus is contained in separate components in the device which can be stored but then is to be mixed right before application. 
Applicants argue that Charrier is silent with respect to the stability of the oxidizing composition, in particular degradation of the thickening polymers upon storage. 
	In response, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Charrier teaches compositions according to the invention have good working qualities on heads, and especially they are easy to use, do not run and allow uniform spreading on the hair (para 0015) and teach inclusion of the same thickening agent scleroglucan gums.
	Applicants argue that Charrier further discloses the polymers bearing sugar units are preferably chosen from guar gums, locust bean gums, xanthan gums, starches and celluloses and more preferably are chosen from modified nonionic guar gums, especially modified with C1-C6 hydroxyalkyl groups and that a prior art reference which teaches or suggests a preferred embodiment different from the claimed subject matter weights against a determination of obviousness.
	In response, this argument is not found persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).
Applicants argue that the Examples in the specification provide evidence of unexpected and improved results such as better viscosity stability achieved by the present invention. 
Applicants argue that In Ex parte Treacy et al., the Board reversed an obviousness rejection where the Examiner argued that unexpected results were not commensurate in scope with the claims. The invention was a synergistic insecticidal composition and a method of insect control using synergistically effective amounts of compounds. Applicants point to the fact that Applicant is not required to test every embodiment that falls within the scope of the claims. Applicants also point to the Board decision in Conjuchem. 
In response, the Examiner respectfully submits that the Examiner maintains the position with regards to the fact that the recited claims are not commensurate in scope with the showing of unexpected results. Scleroglucan gum is present in very specific amount 1.5 % of the composition without any indication of the variance of amounts and claim 1 recites ranges of amounts. However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope’ with the showing. See MPEP 716.02(d). In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested. The instant claims are not considered to be commensurate with the showing of unexpected results. Scleroglucan gum in specific amount, 1.5 %, with tetrasodium pyrophosphate in specific amount .04 % and hydrogen peroxide are disclosed in the Examples without any evidence of the variance of the amounts (ranges). The claims recite ranges and the Examples showing the unexpected results do not provide sufficient representative showing of these amounts given that very specific amounts and species of ingredients (tetrasodium pyrophosphate) were disclosed . The Examiner acknowledges Applicants argument with regards to the board cases, however each case is evaluated on its own merits. One of the board cases was synergy whereas the instant case is not dealing with synergy. 

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F .2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The Examiner acknowledges the remarks in regards to the board decisions, however it is not persuasive because the Examiner maintains that a showing of unexpected results must be reviewed to see if the results occur over the entire claimed range In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. However, in the instant case one of ordinary skill in the art would not be able to determine a trend and would not know if the results are achievable within the lower and upper endpoints of the claimed ranges without any evidence provided that the properties are achievable over the claimed ranges. Additionally, the board decisions that were cited in the remarks are not precedent. 

CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615